DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/31/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 4,7-8,10-16 and 19-20 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Claims 4,7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10-16 are objected to as having allowable subject matter but would be allowable if Claims 1-9 and 17-20 are cancelled or includes the subject matter of Claim 10 in the independent claims 1 and 17.
	The prior arts in combination as recited in PTO-892 do not render the limitations obvious the claim elements recited in the independent claim 10,  An operation method of a transmitting terminal in sidelink communications, the operation method comprising: transmitting one or more transport blocks (TBs) to a receiving terminal through n subchannels; receiving, from the receiving terminal, one or more hybrid automatic repeat request (HARQ) responses selected based on priorities from among HARQ responses for code block groups (CBGs) included in each of the one or more TBs through a physical sidelink feedback channel (PSFCH) resource; and retransmitting a portion of the CBGs to the receiving terminal through m subchannels when retransmission is required for the portion of the CBGs among all CBGs included in the one or more TBs, wherein each of n and m is a natural number.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HWANG et al. US 20220095279 hereafter Hwang.

As to Claim 1.    Hwang discloses an operation method of a receiving terminal [i.e. User Equipment/UE or second device/UE2]  in sidelink communications, the operation method comprising [Figs. 12, 39, 42, Sections 0016, 0142, 0143: Sidelink (SL) refers to a communication scheme which a direct link is established between user equipments (UEs) and the UEs directly exchange voice/data. A first UE (UE1) may be a first device and a second UE (UE2) may be a second device. UE2, which is a receiving UE, configured with the resource pool in which UE1 may transmit a signal]:
receiving one or more transport blocks (TBs) [i.e. data/MAC PDU/packet/codeword/ encoded TB] from a transmitting terminal [Fig. 34, Sections 0159, 0232, 0379: In NR resource allocation mode, a UE provided with allocated resources for one or more SL (i.e. side link) transmissions of transport block (TB) and for transmission of a PSCCH/PSSCH. For transmission of a TB (e.g., a MAC PDU), the transmitting side/UE attach a CRC sequence to the TB and in SL communication, the transmitting UE transmit to a receiving UE each CB of the TB. A UE determine actual TB/CBG (i.e. code block group) scheduling and transmit it on a PSCCH to another UE (i.e. receiving UE)],
generating hybrid automatic repeat request (HARQ) responses [i.e. Feedback/HARQ-ACK/NACK, Section 0039: The plurality of pieces of feedback information may be for a plurality of transport blocks]  for code block groups (CBGs) included in each of the one or more TBs [Sections 0250, 0260, 0377: The receiving side/UE perform decoding; the codewords are decoded into TBs; a codeword include one or more CBs (code blocks); each coded block decoded into a CB which has been attached to TB and thus obtaining CBs and obtaining the TB. When the receiving UE decodes a PSCCH relating to TB, the receiving UE transmits an HARQ-NACK or HARQ-ACK on a PSFCH to the transmitting UE. For example, when a codebook is configured in a CBG (code block group)-based manner, and an HARQ-ACK for the PSFCH is configured in a TB (transport block)-based manner, an actual HARQ-ACK bit is mapped to the most significant bit (MSB) of a CBG HARQ-ACK for each TB]
 selecting one or more HARQ responses from among the HARQ responses based on priorities [Sections 0167, 0270, 0271: The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. For example, the UE may select HARQ feedback on the PSFCH based on a priority rule or a priority rule of the related PSCCH/PSSCH. For example, the priority rule may be based on the minimum priority indication of the related PSCCH/PSSCH],
and transmitting the one or more HARQ responses to the transmitting terminal through a physical sidelink feedback channel (PSFCH) resource [Figs. 34-36, 39, Sections 0256, 0260, 0269, 0359: The receiving UE receive a PSSCH from the transmitting UE, and transmit an HARQ feedback for the PSSCH in a sidelink feedback control information (SFCI) format on a physical sidelink feedback channel (PSFCH). When the receiving UE decodes a PSCCH relating to TB, the receiving UE transmits an HARQ-NACK or HARQ-ACK on a PSFCH to the transmitting UE. The receiving UE transmits HARQ feedback in PSFCH resources in response to one PSSCH transmitted by the transmitting UE. The feedback information may be HARQ-ACK information related to the PSFCH for the PSSCH].

As to Claim 2.    Hwang discloses the operation method according to claim 1, wherein the PSFCH resource is determined based on a CBG index [i.e. CBG SCI format includes specified value] associated with each of the one or more HARQ responses [Sections 0256, 0269, 0377, 0397: The receiving UE receive a PSSCH and transmit an HARQ feedback for the PSSCH in a SFCI format on a PSFCH. The receiving UE transmits HARQ feedback in PSFCH resources in response. When a codebook is configured in a CBG (code block group)-based manner, and an HARQ-ACK for the PSFCH is configured in a TB (transport block)-based manner, an actual HARQ-ACK bit is mapped to the most significant bit of a CBG HARQ-ACK for each TB. Different SCI formats transmitted on a PSCCH for CBG-based transmission and TB-based transmission; and different SCI formats or specific field value within SCI format combinations relating to HARQ-ACK].

As to Claim 3.  Hwang discloses the operation method according to claim 1, wherein the priorities are TB [i.e. data/MAC PDU/packet/codeword/ encoded TB] priorities, and when a plurality of TBs are received from the transmitting terminal [Section 0232, 0379: For transmission of a TB (e.g., a MAC PDU), the transmitting side/UE attach a CRC sequence to the TB and in SL communication, the transmitting UE transmit to a receiving UE each CB of the TB. A UE determine actual TB/CBG (i.e. code block group) scheduling and transmit it on a PSCCH to another UE (i.e. receiving UE)] HARQ responses for CBGs included in a TB having a high priority among the plurality of TBs are preferentially selected [Section 0167, 0196, 0270, 0377: The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. The UE may compare the priority of the packet (i.e. TB) related to the LTE SL transmission with the priority of the packet related to the NR SL transmission, and thus perform only the SL transmission with the higher priority. The UE may select HARQ feedback on the PSFCH based on a priority rule or a priority rule of the related PSCCH/PSSCH. Different SCI formats transmitted on a PSCCH for CBG-based transmission and TB-based transmission; and different SCI formats or specific field value within SCI format combinations relating to HARQ-ACK].

As to Claim 5. Hwang discloses the operation method according to claim 1, wherein the priorities are priorities of HARQ responses, and a HARQ response indicating an acknowledgment (ACK) among the HARQ responses is preferentially selected [Sections 0167, 0270, 0271, 0359: The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. For example, the UE may select HARQ feedback on the PSFCH based on a priority rule or a priority rule of the related PSCCH/PSSCH. For example, the priority rule may be based on the minimum priority indication of the related PSCCH/PSSCH. The feedback information may be HARQ-ACK information related to the PSFCH for the PSSCH].

As to Claim 17.   Hwang discloses a receiving terminal [i.e. User Equipment/UE or second device/UE2] in sidelink communications, the receiving terminal comprising [Figs. 12, 39, 42, Sections 0016, 0142, 0143: Sidelink (SL) refers to a communication scheme which a direct link is established between user equipments (UEs) and the UEs directly exchange voice/data. A first UE (UE1) may be a first device and a second UE (UE2) may be a second device. UE2, which is a receiving UE, configured with the resource pool in which UE1 may transmit a signal]:
a processor [Processor(s)-202]; a memory [Memory(s)-204] electronically communicating with the processor; and instructions stored in the memory, wherein when executed by the processor, the instructions cause the receiving terminal to [Fig. 42, Section 0410: The second wireless device include one or more processors  and one or more memories configured to implement the descriptions, methods, and/or operational flowcharts disclosed in this document processor process information within the memory(s) 204; the memory(s) store software code including commands for performing a part or the entirety of processes controlled by the processor(s)-202]
receive one or more transport blocks (TBs) [i.e. data/MAC PDU/packet/codeword/ encoded TB] from a transmitting terminal [Fig. 34, Sections 0159, 0232, 0379: In NR resource allocation mode, a UE provided with allocated resources for one or more SL (i.e. side link) transmissions of transport block (TB) and for transmission of a PSCCH/PSSCH. For transmission of a TB (e.g., a MAC PDU), the transmitting side/UE attach a CRC sequence to the TB and in SL communication, the transmitting UE transmit to a receiving UE each CB of the TB. A UE determine actual TB/CBG (i.e. code block group) scheduling and transmit it on a PSCCH to another UE (i.e. receiving UE)];
 generate hybrid automatic repeat request (HARQ) responses [i.e. Feedback/HARQ-ACK/NACK, Section 0039: The plurality of pieces of feedback information may be for a plurality of transport blocks]  for code block groups (CBGs) included in each of the one or more TBs [Sections 0250, 0260, 0377: The receiving side/UE perform decoding; the codewords are decoded into TBs; a codeword include one or more CBs (code blocks); each coded block decoded into a CB which has been attached to TB and thus obtaining CBs and obtaining the TB. When the receiving UE decodes a PSCCH relating to TB, the receiving UE transmits an HARQ-NACK or HARQ-ACK on a PSFCH to the transmitting UE. For example, when a codebook is configured in a CBG (code block group)-based manner, and an HARQ-ACK for the PSFCH is configured in a TB (transport block)-based manner, an actual HARQ-ACK bit is mapped to the most significant bit (MSB) of a CBG HARQ-ACK for each TB];
select one or more HARQ responses from among the HARQ responses based on priorities [Sections 0167, 0270, 0271: The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. For example, the UE may select HARQ feedback on the PSFCH based on a priority rule or a priority rule of the related PSCCH/PSSCH. For example, the priority rule may be based on the minimum priority indication of the related PSCCH/PSSCH];
 and transmit the one or more HARQ responses to the transmitting terminal through a physical sidelink feedback channel (PSFCH) resource [Figs. 34-36, 39, Sections 0256, 0260, 0269, 0359: The receiving UE receive a PSSCH from the transmitting UE, and transmit an HARQ feedback for the PSSCH in a sidelink feedback control information (SFCI) format on a physical sidelink feedback channel (PSFCH). When the receiving UE decodes a PSCCH relating to TB, the receiving UE transmits an HARQ-NACK or HARQ-ACK on a PSFCH to the transmitting UE. The receiving UE transmits HARQ feedback in PSFCH resources in response to one PSSCH transmitted by the transmitting UE. The feedback information may be HARQ-ACK information related to the PSFCH for the PSSCH].

As to Claim 18. The receiving terminal according to claim 17, wherein the PSFCH resource is determined based on a CBG index associated with each of the one or more HARQ responses [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al. US 20220095279 hereafter Hwang in view of CHENG et al. US 20210028910 hereafter Cheng.

As to Claim 6.    Hwang discloses the operation method according to claim 1 [Section 0143, 0167, 0266: UE2, which is a receiving UE, configured with the resource pool in which UE1 may transmit a signal. The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. Transmission on a carrier, between a PSCCH/PSSCH and a PSFCH may be allowed for a PSFCH format for the SL in a slot; a sequence-based PSFCH format with one symbol may be supported],
	Although Hwang discloses PSFCH format [0266] it does not correlate to a specific format; thus is silent on wherein a PSFCH format 1 for transmission of the one or more HARQ responses is configured, and the PSFCH resource is a resource for the PSFCH format 1.
	However, Cheng discloses wherein a PSFCH format 1 for transmission of the one or more HARQ responses is configured, and the PSFCH resource is a resource for the PSFCH format 1 [Fig. 3-4, Sections 0040, 0057, 0078: The RX UE 108 (i.e. receiving UE) transmits a PSFCH for at least one of the first HARQ feedback with a higher priority according to the determined priorities, to the TX UE 106 (i.e. transmitting UE). The TX UE-106 and RX UE-108 have established SL linkage and have received SIB signaling for PSFCH resource configuration; It is noted that two PSFCH resource formats (e.g., PSFCH#0 and PSFCH#1 as shown in FIG. 4) with different HARQ feedback capacities are configured in the resource pool. In a first action, the TX UE 106 and RX UE 108 have established unicast SL linkage. The TX UE 106 and RX UE 108 have received SIB signaling for PSFCH resource configuration as shown in Table 4. It is noted that two different PSFCH resource formats are configured in this resource pool].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE2/receiving UE configured with resource pool to transmit PSFCH format in a slot for SL feedback with the teaching of Cheng relating to RX UE (receiving UE) having ability to use PSFCH format#1 with HARQ feedback configured in resource pool according to determined priorities. By combining the method/system, the RX/receiving UE can use PSFCH format 1 or resource for PSFCH format 1 of HARQ feedback response thereby facilitating different HARQ feedback capacities.

As to Claim 9.   Hwang discloses the operation method according to claim 1 [Section 0143, 0167, 0266: UE2, which is a receiving UE, configured with the resource pool in which UE1 may transmit a signal. The UE2 (i.e. receiving UE) decode the SCI (sidelink control information) and perform resource (re)selection based on the priority. Transmission on a carrier, between a PSCCH/PSSCH and a PSFCH may be allowed for a PSFCH format for the SL in a slot; a sequence-based PSFCH format with one symbol may be supported],
Although Hwang discloses PSFCH format [0266] it does not correlate to a specific format; thus is silent on wherein when a PSFCH format 0 and a PSFCH format 1 are configured, a PSFCH format used for transmission of the one or more HARQ responses is selected according to a preconfigured rule.
However, Cheng discloses wherein when a PSFCH format 0 and a PSFCH format 1 are configured, a PSFCH format used for transmission of the one or more HARQ responses is selected according to a preconfigured rule [Sections 0040, 0041, 0057, 0050: The RX UE 108 (i.e. receiving UE) transmits a PSFCH for at least one of the first HARQ feedback with a higher priority according to the determined priorities, to the TX UE 106 (i.e. transmitting UE). The RX UE 108 performs HARQ multiplexing by first including HARQ feedback with higher priority on the PSFCH resource in time domain. The TX UE-106 and RX UE-108 received SIB signaling for PSFCH resource configuration; It is noted that two PSFCH resource formats (e.g., PSFCH#0 and PSFCH#1 as shown in FIG. 4) are configured in the resource pool. The TX UE 106 and RX UE 108 may receive SIB signaling for PSFCH resource configuration].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE2/receiving UE configured with resource pool to transmit PSFCH format in a slot for SL feedback with the teaching of Cheng relating to RX UE (receiving UE) having ability to use PSFCH format#0 and format#1 with HARQ feedback configured in resource pool according to determined priorities. By combining the method/system, the RX/receiving UE can use PSFCH formats #0, #1 or resource for PSFCH format #0, #1 of HARQ feedback response thereby facilitating different HARQ feedback capacities.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; YEO et al. US 20200106566 in particular Section [0078] transport block is divided into a plurality of code blocks; Section [0182] code block group (CBG) transmission information, which is information indicating that data corresponding to which CBG is transmitted through a PDSCH; Section [0202] slot period information for example, the information indicates that a PSFCH may be transmitted every N slots of a feedback channel (physical sidelink feedback channel (PSFCH)) resource configured for the corresponding resource pool.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477